On January 3, 1881, the Supreme Court affirmed the decree of the Court below in the following opinion :
Per Curiam.
Land held by a voluntary assignee for the benefit of creditors is undoubtedly liable to taxation; Wright et al. vs. Wigton, 3 Norris, 163. As a general rule, however, taxes assessed upon land are not a preferred lien thereon. It requires an act of Assembly expressly so declaring them, to give that preference. No act is cited giving such preference, except as to city taxes assessed upon real estate. We are asked to go further, and declare that taxes assessed on real estate for state, county and- poor purposes, have a prior claim over all other liens against the real estate in the distribution of the proceeds of a sale thereof. We know no authority to sustain this view.
The warrant of a collector of taxes is no lien on personal property before actual seizure; Idem, 166. It therefore follows this decree is right.
Decree affirmed and appeal dismissed at the costs of the appellant.
Note. — A sale of unseated land for taxes divests the lien of a first mortgage; Fager vs. Campbell, 5 Watts, 287. But it is otherwise if the land is seated; Perry vs. Brinton, 1 Harris, 202; Cadmus vs. Jackson, 2 P. F. S., 304; Building Ass. vs. Lea, 4 Out., 210; Fisher vs. Connard, 4 Out., 63.